Exhibit 10.4

RETIREMENT AGREEMENT

This Retirement Agreement (this “Agreement”), dated as of February 8, 2017, is
made by and between S.A. Ibrahim (“Employee”) and Radian Group Inc. (“Radian”).
This Agreement provides for all payments to which Employee may be entitled from
the Company (as defined below), including under the Employment Agreement between
Employee and Radian dated November 12, 2014 (the “Employment Agreement”).

WHEREAS, the Employment Agreement provides for Employee’s continued service to
the Company through December 31, 2017.

WHEREAS, in support of Radian’s transition to a new Chief Executive Officer,
Employee has agreed to retire prior to the end of the term of the Employment
Agreement, and Radian has agreed to compensate Employee for the compensation he
would have received had he continued in employment through the end of the term
of the Employment Agreement.

WHEREAS, as used in this Agreement, any reference to Employee shall include
Employee and, in their capacities as such, Employee’s heirs, administrators,
representatives, executors, legatees, successors, agents and assigns. As used in
this Agreement, any reference to the “Company” shall mean Radian and each
subsidiary of Radian.

In consideration of the mutual promises, agreements and representations
contained herein, the parties agree as follows:

1.    Termination of Service. Employee acknowledges that as of March 5, 2017
(the “Retirement Date”), Employee will retire from employment with the Company.
Employee hereby resigns from all positions and offices with the Company,
including as an officer or director of the Company, as of March 5, 2017, and
Employee agrees to sign any confirmations with respect to his ceasing to be an
officer or director as the Company deems appropriate.

2.    Company’s Obligations.

a)    The Company will pay Employee a lump sum payment for Employee’s accrued
but unpaid salary. Such payment will be made in a single lump sum by the regular
payroll date for the pay period in which the Retirement Date occurs.

b)    If Employee does not revoke this Agreement as described in Section 16,
Employee shall receive the following payments and benefits following the
Retirement Date:

(1)    Employee shall receive Employee’s 2016 STI award under the STI/MTI
Incentive Plan for Executive Employees (the “STI/MTI Plan”) in the amount



--------------------------------------------------------------------------------

determined by the independent members of the Board of Directors of Radian (the
“Board”) on February 8, 2017. Such amount shall be paid to Employee in a lump
sum in cash when 2016 STI awards are paid to other participants in the STI/MTI
Plan and in no event later than March 15, 2017.

(2)    Employee shall receive Employee’s MTI award for the 2015-2016 performance
period under the STI/MTI Plan as determined by the Compensation and Human
Resources Committee of the Board (the “Compensation Committee”) on February 7,
2017. Such award shall be paid to Employee in a lump sum in cash when such MTI
awards are paid to other participants in the STI/MTI Plan and in no event later
than March 15, 2017.

(3)    Employee shall be eligible to earn an MTI target award for the 2016-2017
performance period under the STI/MTI Plan, based on 2017 performance against the
MTI performance goals established by the Compensation Committee under the
STI/MTI Plan for the 2017 year. Such MTI award, if any, shall be paid to
Employee when 2017 MTI awards are paid to other participants in the STI/MTI Plan
and in no event later than March 15, 2018.

(4)    The Compensation Committee shall grant Employee performance-based
restricted stock units (the “PSUs”) with a grant date value based on the closing
price of a share of Company common stock on the New York Stock Exchange (“NYSE”)
on the date of grant (the “Grant Date Share Price”) of $1,950,000. The
Compensation Committee shall grant the PSUs on a date determined by the
Compensation Committee prior to the Retirement Date (the “Grant Date”). The PSUs
shall vest in full if the closing price of the Company’s common stock on the
NYSE for any ten consecutive trading days during the performance period
commencing ten trading days prior to the first anniversary of the Grant Date and
ending on the fifth anniversary of the Grant Date equals or exceeds 120% of the
Grant Date Share Price (the “PSU Stock Price Hurdle”); provided, however, that
without regard to whether the PSU Stock Price Hurdle has been met, the PSUs
shall vest in full on (A) Employee’s death or (B) a Change in Control (as
defined in the PSU grant agreement). Shares of Radian common stock shall be
delivered in settlement of the vested PSUs within 30 days following the
applicable vesting date. The PSUs shall be forfeited if the PSU Stock Price
Hurdle is not met by the fifth anniversary of the Grant Date. The PSU grant
agreement will be substantially in the form attached as Exhibit A.

(5)    Simultaneous with the execution of this Agreement, Radian and Employee
have entered into the Consulting Agreement.

 

2



--------------------------------------------------------------------------------

c)    In addition, if Employee signs and does not revoke the Final Release
attached as Exhibit B (the “Final Release”) on or within five days after the
Retirement Date, Employee will receive the following:

(1)    The Company shall pay Employee a lump sum cash payment of $801,784, which
represents the base salary, 401(k) plan match and cost of long-term disability
insurance that Employee would have received had he remained employed through the
end of the term of the Employment Agreement. The payment will be made in January
2018, subject to Employee’s compliance with the Restrictive Covenants described
in Section 3 below.

(2)    The Company shall pay Employee a lump sum cash payment of $41,288, which
represents the 2017 contribution that would have been made to Radian’s Benefit
Restoration Plan (“BRP”) for Employee had he continued in employment through the
end of the term of the Employment Agreement. The payment will be made at the
same time as Employee’s BRP benefit is paid pursuant to the terms of the BRP.

(3)    The Company shall permit Employee (or, in the event of his death, his
current wife Nina Ibrahim (“Mrs. Ibrahim”)) to elect medical coverage for
himself and, where applicable, Mrs. Ibrahim under the Company’s medical plan in
effect at the Retirement Date, as such plan may be changed by the Company from
time to time for employees generally, during the Coverage Period (as defined
below). For purposes of this subsection (3), “medical coverage” includes both
medical and dental coverage. The coverage shall be provided as follows:

(i)    The “Coverage Period” for Employee shall be the period beginning on the
Retirement Date and ending on the first to occur of (ii) March 5, 2018, (ii) the
date on which Employee becomes eligible for medical coverage under a plan
maintained by a new employer or under a plan maintained by his spouse’s
employer, whichever is sooner, or (iii) the date of Employee’s death. The
“Coverage Period” for Mrs. Ibrahim shall be the period beginning on the
Retirement Date and ending on the first to occur of (i) the date on which
Mrs. Ibrahim becomes eligible to elect medical coverage under Social Security
Medicare, (ii) the date on which Mrs. Ibrahim becomes eligible for medical
coverage under a plan maintained by a new employer of Employee or under a plan
maintained by her employer, whichever is sooner, or (iii) the date of her death.
Employee (or, where applicable, Mrs. Ibrahim) shall notify the Company of his or
her eligibility for alternate coverage as described above within 30 days of
becoming eligible for any such coverage.

(ii)    Employee (or, where applicable, Mrs. Ibrahim) shall pay the full monthly
premium cost of medical coverage under this subsection (3) for the Coverage
Period. The monthly premium cost shall be the monthly COBRA premium during the
COBRA health care continuation coverage period under section 4980B of the Code
(as defined below) (the “COBRA Period”). After the COBRA Period, the monthly
premium cost shall be the Company’s deemed premium cost of such medical coverage
for Employee and Mrs. Ibrahim, which shall be determined actuarially by the
Company’s advisors. The COBRA Period shall run concurrently with the Coverage
Period.

 

3



--------------------------------------------------------------------------------

(iii)    During the portion of the Coverage Period in which Employee and/or
Mrs. Ibrahim (as applicable) continue to receive coverage under the Company’s
medical plan, the Company shall pay Employee (or, where applicable,
Mrs. Ibrahim) an amount equal to the premium cost described in subparagraph
(ii) above, minus the same employee contribution rate as is paid by Company
employees for medical coverage, as in effect from time to time, which payment
shall be made in advance on the first payroll day of each month, commencing with
the month immediately following the Retirement Date.

d)    The Company shall provide Employee with secretarial support for 60 days
following the Retirement Date and thereafter shall forward any personal mail
received by the Company to an address designated by Employee.

e)    Employee’s outstanding equity awards shall be administered according to
the terms of the applicable grant agreements, which have been granted pursuant
to Section 3(b) of the Employment Agreement

f)    In the event Employee dies after the Retirement Date, any payments due to
Employee under this Agreement or the Award Agreements and not paid prior to
Employee’s death shall be made to the personal representative of Employee’s
estate.

g)    Employee shall not be required to mitigate the amount of any payment or
benefit provided for in this Agreement by seeking other employment or otherwise.
The amount of any payment or benefit provided for herein shall not be reduced by
any compensation earned by other employment or otherwise, except as provided
above with respect to the COBRA Reimbursement. The Company’s obligation to make
the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any circumstances, including,
without limitation, any set-off, counterclaim, recoupment, defense or other
right which the Company may have against Employee or others, subject to the
provisions of Section 2(i) and the Restrictive Covenants described in Section 3
below. to the extent applicable. The Company agrees to pay, to the full extent
permitted by law, all legal fees and expenses which Employee may reasonably
incur as a result of any contest by the Company, Employee or others of the
validity or enforceability of, or liability under, any provision of this
Agreement or the Consulting Agreement or any guarantee of performance thereof
(including as a result of any contest by Employee about the amount of any
payment pursuant to this Agreement), plus in each case interest on any delayed
payment at the applicable Federal rate provided for in Section 7872(f)(2)(A) of
the Code; provided that Employee prevails on at least one material issue
contested by the Company or other third party, as applicable.

h)    All payments under this Agreement shall be made subject to applicable tax
withholding, and the Company shall withhold from any payments under this
Agreement all federal, state and local taxes that the Company is required to
withhold pursuant to any law or governmental rule or regulation. Employee shall
be responsible for all employee taxes applicable to amounts payable under this
Agreement.

 

4



--------------------------------------------------------------------------------

i)    Payments of any incentive compensation under this Agreement shall be
subject to Radian’s Incentive Compensation Recoupment Policy in effect as of the
date of this Agreement, to the extent applicable.

j)    Employee shall not be entitled to any severance amounts under any
severance plans of the Company or the Employment Agreement.

k)    Employee shall be reimbursed for all necessary and reasonable travel and
other business expenses incurred by Employee in the performance of his duties
prior to the Retirement Date in accordance with such reasonable accounting
procedures as the Company shall have adopted generally for executives as in
effect prior to the Retirement Date. Employee shall be reimbursed for (or, at
Employee’s election, the Company will pay Employee’s attorneys directly)
Employee’s reasonable legal fees incurred in connection with the negotiation and
finalization of this Agreement and the related agreements (up to a maximum of
$25,000).

3.    Employee’s Obligations.

a)    Employee agrees to comply with (i) the restrictive covenants and
agreements set forth in Section 16 of the Employment Agreement and the
restrictive covenants under the equity award agreements between Employee and the
Company (the “Award Agreements”), as modified as described below, (ii) all
confidentiality obligations with respect to the Company under the Company’s Code
of Conduct and Ethics as in effect on the date hereof, and (iii) Employee’s
covenant and agreement under Section 3(b) below (collectively, the “Restrictive
Covenants”). Employee and the Company agree that the “Restriction Period” in
Section 16 of the Employment Agreement and the “Restricted Period” (or any
similar term) in any Award Agreement shall continue through March 5, 2018. The
Parties agree that the Restrictive Covenants are the exclusive covenants
applicable to Employee following the Retirement Date (other than those set forth
in the Consulting Agreement). Notwithstanding anything contained in the
Restrictive Covenants, in the event of a conflict or inconsistency between any
such Restrictive Covenants, the covenants set forth in Section 16 of the
Employment Agreement shall control; provided that the following non-competition
covenant shall replace each non-competition covenant in any agreement containing
Restrictive Covenants:

“The Executive acknowledges and agrees that, during his employment with Radian
Group Inc. and its affiliates (for purposes of this section, the “Company”), and
during the period beginning on the date the Executive’s employment with the
Company terminates for any reason and ending on March 5, 2018 (the “Restriction
Period”), the Executive will not, without the express written consent of the
Board, engage (directly or indirectly) in any employment or business activity
that involves or is related to providing any mortgage- or real estate-related
service or product that, during the Executive’s employment, the Company provided
or was actively engaged in developing through the use of Confidential
Information and Trade Secrets, in any geographic location where the Company had
an office or conducted business during

 

5



--------------------------------------------------------------------------------

the Executive’s employment (“Company Business”). The Executive agrees that,
given the nature of the Company Business, the geographic scope set forth in this
Section is appropriate and reasonable.”

b)    Employee covenants and agrees that during Employee’s employment by the
Company and at all times thereafter, Employee will not willfully or knowingly,
in any way, disparage the Company or its principals, shareholders, officers,
directors, employees or agents in any way relating to the Company, including,
but not limited to, its name, business reputation or business practices. Radian
agrees that it will not, and will direct its executives and directors not to,
willfully or knowingly disparage Employee in any way. Notwithstanding the
foregoing, nothing in this Section shall prevent any person from (a) responding
publicly by a truthful statement to incorrect, disparaging or derogatory public
statements to the extent reasonably necessary to correct or refute such public
statement, or (b) making any truthful statement to the extent (i) necessary with
respect to any litigation, arbitration or mediation involving this Agreement,
including, but not limited to, the enforcement of this Agreement, or
(ii) required by law, legal process or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with actual
or apparent jurisdiction to order such person to disclose or make accessible
such information, including pursuant to Section 6 below.

c)    Employee expressly acknowledges that continuing to comply with the
Restrictive Covenants is a material term of this Agreement. Employee further
acknowledges that in the event that Employee is determined by a court of
competent jurisdiction to have violated any of the Restrictive Covenants,
Employee shall forfeit any unpaid amounts described in (or payable under
agreements described in) Sections 2(b)(3), 2(b)(4), 2(b)(5), and 2(c), and
(iii) the Company shall have no further obligation to Employee under such
Sections. For purposes of clarity, the continuation of payments under this
Agreement beyond the period of restriction or application of any Restrictive
Covenant shall not be deemed to extend any such period.

d)    Because Employee’s services are personal and unique and Employee has had
and will continue to have access to and has become and will continue to become
acquainted with Confidential Information and Trade Secrets (as defined in the
Employment Agreement), the parties to this Agreement acknowledge and agree that
any breach by the Executive of any of the Restrictive Covenants will result in
irreparable injury to the Company, for which money damages could not adequately
compensate such entity. Therefore, each of Employee and the Company shall have
the right (in addition to any other rights and remedies which it may have at law
or in equity) to seek to enforce the Restrictive Covenants by injunction,
specific performance or other equitable relief, without bond and without
prejudice to any other rights and remedies that the enforcing party may have for
a breach, or threatened breach, of the Restrictive Covenants. Each of Employee
and the Company agrees that in any action in which either Party seeks
injunction, specific performance or other equitable relief, neither Employee nor
the Company will assert or contend that any of the provisions of the Restrictive
Covenants are unreasonable or otherwise unenforceable.

 

6



--------------------------------------------------------------------------------

4.    Return of Property. Employee warrants that Employee will return all
Company property to the Company on or before the Retirement Date and Employee
will not retain any property of the Company (other than any items that the
Company expressly permits Employee to keep). To the extent that Employee made
use of Employee’s own personal computing devices (e.g., PDA, laptop, thumb
drive, etc.) during employment with the Company, Employee will deliver such
personal computing devices to the Company for review and will permit the Company
to delete all Company property and information from such personal computing
devices, and/or permit the Company to remotely delete all Company property and
information from such personal computing devices. For the avoidance of doubt,
notwithstanding anything to the contrary, Employee shall be permitted to retain
his contacts (in electronic and paper form). The Company shall pack and ship at
its expense the personal items of Employee that are in his office at the
Company.

5.    Cooperation. Subject to Section 6 below, Employee agrees that, upon the
Company’s reasonable notice to Employee and taking into consideration Employee’s
other commitments and obligations, Employee shall fully cooperate with the
Company in investigating, defending, prosecuting, litigating, filing, initiating
or asserting any actual or potential claims or investigations that may be made
by or against the Company to the extent that such claims or investigations
relate to any matter in which Employee was involved (or alleged to have been
involved) while employed with the Company or of which Employee has knowledge by
virtue of Employee’s employment with the Company. Upon submission of appropriate
documentation, Employee shall be reimbursed for reasonable out-of-pocket
expenses incurred in rendering such cooperation.

6.    Permitted Conduct. Nothing in this Agreement shall prohibit or restrict
Employee from initiating communications directly with, or responding to any
inquiry from, or providing testimony before, the Equal Employment Opportunity
Commission, the Department of Justice, the Securities and Exchange Commission,
or any other federal, state or local regulatory authority. To the extent
permitted by law, upon receipt of any subpoena, court order, or other legal
process compelling the disclosure of any confidential information and trade
secrets of the Company, Employee agrees to give prompt written notice to the
Company so as to permit the Company to protect its interests in confidentiality
to the fullest extent possible. Please take notice that federal law provides
criminal and civil immunity to federal and state claims for trade secret
misappropriation to individuals who disclose a trade secret to their attorney, a
court, or a government official in certain, confidential circumstances that are
set forth at 18 U.S.C. §§ 1833(b)(1) and 1833(b)(2), related to the reporting or
investigation of a suspected violation of the law, or in connection with a
lawsuit for retaliation for reporting a suspected violation of the law.

7.    Indemnification. Consistent with Section 9 of the Employment Agreement,
the Company agrees to indemnify Employee against all claims arising out of
actions or omissions during Employee’s employment by the Company, to the same
extent and on the

 

7



--------------------------------------------------------------------------------

same terms and conditions provided for in the Company’s bylaws or under the
Company’s Amended and Restated Certificate of Incorporation, each as in effect
on the Date of this Agreement. The Company agrees it will continue to maintain
officers’ and directors’ liability insurance to fund the indemnity described
above in the same amount and to the same extent it maintains such coverage for
the benefit of its other officers and directors.

8.    No Other Benefits or Compensation. Effective on the Retirement Date,
Employee shall cease to be a participant in the benefit plans of the Company,
except as provided in Section 2(c)(3) with respect to medical coverage. Employee
acknowledges that, upon receiving the payments and benefits provided for in
Section 2, Employee will have received all benefits and amounts due from the
Company related to Employee’s employment with the Company, including all wages,
overtime, bonuses, commissions, incentives, sick pay, personal leave and
vacation pay to which Employee is entitled with respect to his service prior to
the Retirement Date and that no other amounts are due to Employee other than as
set forth in this Agreement. Employee also acknowledges that Employee was
provided any leaves to which Employee was entitled in connection with Employee’s
employment with the Company. Notwithstanding anything to the contrary contained
herein, including Section 9, nothing in this Agreement is a waiver, modification
or forfeiture of any vested accrued benefit that Employee may have under the
Company’s benefit plans, including any deferred compensation plans.

9.    Release.

a)    In further consideration of the compensation provided to Employee pursuant
to Sections 2(b) and 2(c), the receipt of which is conditioned on a release,
Employee hereby agrees, subject to and without waiving any rights identified in
Section 6 (Permitted Conduct), to the maximum extent permitted by law, to
irrevocably and unconditionally RELEASE AND FOREVER DISCHARGE the Company and
each of its and their past or present parents, subsidiaries and affiliates,
their past or present officers, directors, stockholders, employees and agents,
their respective successors and assigns, heirs, executors and administrators,
the pension and employee benefit plans of the Company and of the Company’s past
or present parents, subsidiaries or affiliates, and the past or present
trustees, administrators, agents or employees of all such pension and employee
benefit plans (hereinafter collectively included within the term the “Released
Parties”), acting in any capacity whatsoever, of and from any and all manner of
actions and causes of actions, suits, debts, claims and demands whatsoever in
law or in equity, whether known or unknown, which Employee may have, or which
Employee’s heirs, executors or administrators may have against the Released
Parties, by reason of any matter, cause or thing whatsoever from the beginning
of Employee’s employment with the Company to and including the date on which
Employee executes this Agreement, and particularly, but without limitation of
the foregoing general terms, any claims arising from or relating in any way to
Employee’s employment relationship and/or the termination of Employee’s
employment relationship with the Company, including but not limited to, any
claims which have been asserted, could have been asserted, or could be asserted
now or in the future, which includes any claim or

 

8



--------------------------------------------------------------------------------

right based upon or arising under any federal, state or local fair employment
practices or equal opportunity laws, including, but not limited to, any claims
under Title VII of the Civil Rights Act of 1964, the Family and Medical Leave
Act of 1993, the Equal Pay Act, the Employee Retirement Income Security Act
(“ERISA”) (including, but not limited to, claims for breach of fiduciary duty
under ERISA), the Americans With Disabilities Act, the Age Discrimination in
Employment Act (“ADEA”), the Older Workers’ Benefit Protection Act, Pennsylvania
Human Relations Act, Pennsylvania Equal Pay Law, Pennsylvania Pregnancy
Guidelines of the Human Relations Commission, including all amendments thereto,
and any other federal, state or local statutes or common law under which
Employee can waive Employee’s rights, any contracts between the Released Parties
and Employee, and all claims for counsel fees and costs.

b)    In waiving and releasing any and all claims against the Released Parties,
whether or not now known to Employee, Employee understands that this means that
if Employee later discovers facts different from or in addition to those facts
currently known by Employee, or believed by Employee to be true, the waivers and
releases of this Agreement will remain effective in all respects, despite such
different or additional facts and Employee’s later discovery of such facts, even
if Employee would not have agreed to this Agreement if Employee had prior
knowledge of such facts.

c)    Notwithstanding anything in this Agreement to the contrary, Employee does
not waive (i) any entitlements under the terms of Section 2 of the Retirement
Agreement, (ii) Employee’s existing right to receive vested accrued benefits
under any equity grants or other plans or programs of the Company under which
Employee has accrued benefits (other than under any Company separation or
severance plan or programs), (iii) any claims that, by law, may not be waived,
(iv) any rights or claims that may arise after the date Employee executes this
Agreement, (v) any right to indemnification under this Agreement or the bylaws
of the Company, or under any directors and officers insurance policy, with
respect to Employee’s performance of duties as an employee or officer of the
Company, (vi) any claim or right Employee may have for unemployment insurance
benefits, workers’ compensation benefits, state disability and/or paid family
leave insurance benefits pursuant to the terms of applicable state law, and
(vii) any right Employee may have to obtain contribution in the event of the
entry of judgment against Employee as a result of any act or failure to act for
which both Employee and the Company or any of its officers, directors or
employees are jointly responsible.

10.    Controlling Law. This Agreement and all matters arising out of, or
relating to it, shall be governed by, and construed in accordance with, the laws
of the Commonwealth of Pennsylvania.

11.    Jurisdiction. Any action arising out of, or relating to, any breach of
the Restrictive Covenants shall be brought and prosecuted only in the United
States District Court for the Eastern District of Pennsylvania, or if such court
does not have jurisdiction or will not accept jurisdiction, in any court of
general jurisdiction in Philadelphia, Pennsylvania, and the jurisdiction of such
court in any such proceeding shall be exclusive. Employee also irrevocably and
unconditionally consents to the service of any process, pleadings, notices or
other papers.

 

9



--------------------------------------------------------------------------------

12.    Amendment. The parties agree that this Agreement may not be altered,
amended or modified, in any respect, except by a writing duly executed by both
Parties.

13.    Entire Agreement. The parties understand that no promise, inducement or
other agreement not expressly contained herein has been made conferring any
benefit upon them, that this Agreement, the Consulting Agreement and the
Restrictive Covenants described in Section 3 contain the entire agreement
between the Parties with respect to the subject matter hereof, and that the
terms of this Agreement are contractual and not recitals only.

14.    Section 409A. This Agreement is intended to comply with section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), or an exemption, and
the provisions of this Section shall apply notwithstanding any provisions of
this Agreement to the contrary. Severance benefits under this Agreement are
intended to be exempt from section 409A of the Code under the “short-term
deferral” exception, to the maximum extent applicable, and then under the
“separation pay” exception, to the maximum extent applicable. All payments to be
made upon a termination of employment under this Agreement may only be made upon
a “separation from service” under section 409A of the Code. For purposes of
section 409A of the Code, the right to a series of payments under this Agreement
shall be treated as a right to a series of separate payments and each payment
shall be treated as a separate payment. With respect to any payments that are
subject to section 409A of the Code, in no event shall Employee, directly or
indirectly, designate the calendar year of a payment. With respect to any
payments that are subject to section 409A of the Code, in no event shall the
timing of Employee’s execution of this Agreement, directly or indirectly, result
in Employee designating the calendar year of payment of any amount set forth in
Section 2(c), and if a payment of any amount set forth in Section 2(c) above is
subject to section 409A of the Code and could be made in more than one taxable
year, based on timing of the execution of this Agreement, payment shall be made
in the later taxable year. Any reimbursements and in-kind benefits provided
under this Agreement shall be made or provided in accordance with the
requirements of section 409A of the Code.

15.    Severability. If any provision of this Agreement is construed to be
invalid, unlawful or unenforceable, then the remaining provisions hereof shall
not be affected thereby and shall be enforceable without regard thereto, except
that if Employee claims that the release in Section 9 is unlawful, invalid or
unenforceable, and such release is held to be unlawful, invalid or
unenforceable, any payments made pursuant to Section 2(b) or 2(c) shall be
returned to the Company and no further consideration shall be due. If any
covenant or agreement is held to be unenforceable because of the duration
thereof or the scope thereof, then the court making such determination shall
have the power to reduce the duration and limit the scope thereof, and the
covenant or agreement shall then be enforceable in its reduced form.

 

10



--------------------------------------------------------------------------------

16.    ACKNOWLEDGEMENT. Employee hereby acknowledges that:

a)    The Company advises Employee to consult with an attorney before signing
this Agreement;

b)    Employee has obtained independent legal advice from an attorney of
Employee’s own choice with respect to this Agreement or Employee has knowingly
and voluntarily chosen not to do so;

c)    Employee freely, voluntarily and knowingly entered into this Agreement
after due consideration;

d)    Employee had 21 days to review and consider this Agreement;

e)    If Employee knowingly and voluntarily chooses to do so, Employee may
accept the terms of this Agreement before the 21 day consideration period
provided for above has expired;

f)    Employee has a right to revoke this Agreement by notifying Anita Scott at
the Company in writing within seven days of Employee’s execution of this
Agreement. Unless revoked, this Agreement will become effective on the eighth
day following its execution (the “Effective Date”);

g)    In exchange for Employee’s waivers, releases and commitments set forth
herein, including Employee’s waiver and release of all claims arising under the
ADEA, the payments, benefits and other considerations that Employee is receiving
pursuant to this Agreement exceed any payment, benefit or other thing of value
to which Employee would otherwise be entitled, and are just and sufficient
consideration for the waivers, releases and commitments set forth herein; and

h)    No promise or inducement has been offered to Employee, except as expressly
set forth herein and in the Consulting Agreement, and Employee is not relying
upon any such promise or inducement in entering into this Agreement.

i)    EMPLOYEE REPRESENTS THAT EMPLOYEE HAS READ THE TERMS OF THIS AGREEMENT,
THAT THIS AGREEMENT IS WRITTEN IN A MANNER THAT EMPLOYEE CAN UNDERSTAND AND THAT
THE COMPANY HAS NOT MADE ANY REPRESENTATIONS CONCERNING THE TERMS OR EFFECTS OF
THIS AGREEMENT OTHER THAN THOSE CONTAINED HEREIN. EMPLOYEE FREELY AND
VOLUNTARILY AGREES TO ALL THE TERMS AND CONDITIONS HEREOF, AND SIGNS THE SAME AS
EMPLOYEE’S OWN FREE ACT.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the parties agree to the
terms of this Agreement.

 

  Radian Group Inc. Date: February 8, 2017     By:  

/s/ Anita Scott

  Name:   Anita Scott   Title:   Chief Human Resources Officer Date: February 8,
2017   By:  

/s/ S.A. Ibrahim

    S.A. Ibrahim

 

12



--------------------------------------------------------------------------------

Exhibit A

Form of PSU Grant Agreement

 

13



--------------------------------------------------------------------------------

Exhibit B

Final Release

This Release Agreement (this “Agreement”) is made by and between S.A. Ibrahim
(“Employee”) and Radian Group Inc. (“Radian”). Employee and Radian are parties
to this Agreement and are collectively referred to herein as the “Parties.”

As used in this Agreement, any reference to Employee shall include Employee, and
in their capacities as such, Employee’s heirs, administrators, representatives,
executors, legatees, successors, agents and assigns. As used in this Agreement,
any reference to the “Company” shall mean Radian and each subsidiary of Radian.

1.    Release.

a)    In further consideration of the compensation provided to Employee pursuant
to Section 2(c) of the Retirement Agreement dated             , 2017 between
Employee and Radian (the “Retirement Agreement”), Employee hereby agrees,
subject to and without waiving any rights identified in Paragraph 2 (Permitted
Conduct) of this Agreement, to the maximum extent permitted by law, to
irrevocably and unconditionally RELEASE AND FOREVER DISCHARGE the Company and
each of its and their past or present parents, subsidiaries and affiliates,
their past or present officers, directors, stockholders, employees and agents,
their respective successors and assigns, heirs, executors and administrators,
the pension and employee benefit plans of the Company and of the Company’s past
or present parents, subsidiaries or affiliates, and the past or present
trustees, administrators, agents or employees of all such pension and employee
benefit plans (hereinafter collectively included within the term the “Released
Parties”), acting in any capacity whatsoever, of and from any and all manner of
actions and causes of actions, suits, debts, claims and demands whatsoever in
law or in equity, whether known or unknown, which Employee may have, or which
Employee’s heirs, executors or administrators may have against the Released
Parties, by reason of any matter, cause or thing whatsoever from the beginning
of Employee’s employment with the Company to and including the date on which
Employee executes this Agreement, and particularly, but without limitation of
the foregoing general terms, any claims arising from or relating in any way to
Employee’s employment relationship and/or the termination of Employee’s
employment relationship with the Company, including but not limited to, any
claims which have been asserted, could have been asserted, or could be asserted
now or in the future, which includes any claim or right based upon or arising
under any federal, state or local fair employment practices or equal opportunity
laws, including, but not limited to, any claims under Title VII of the Civil
Rights Act of 1964, the Family and Medical Leave Act of 1993, the Equal Pay Act,
the Employee Retirement Income Security Act (“ERISA”) (including, but not
limited to, claims for breach of fiduciary duty under ERISA), the Americans With
Disabilities Act, the Age Discrimination in Employment Act (“ADEA”), the Older
Workers’ Benefit Protection Act, Pennsylvania Human Relations Act, Pennsylvania
Equal Pay Law, Pennsylvania Pregnancy

 

14



--------------------------------------------------------------------------------

Guidelines of the Human Relations Commission, including all amendments thereto,
and any other federal, state or local statutes or common law under which
Employee can waive Employee’s rights, any contracts between the Released Parties
and Employee, and all claims for counsel fees and costs.

b)    In waiving and releasing any and all claims against the Released Parties,
whether or not now known to Employee, Employee understands that this means that
if Employee later discovers facts different from or in addition to those facts
currently known by Employee, or believed by Employee to be true, the waivers and
releases of this Agreement will remain effective in all respects, despite such
different or additional facts and Employee’s later discovery of such facts, even
if Employee would not have agreed to this Agreement if Employee had prior
knowledge of such facts.

c)    Notwithstanding anything in this Agreement to the contrary, Employee does
not waive (i) any entitlements under the terms of Section 2 of the Retirement
Agreement, (ii) Employee’s existing right to receive vested accrued benefits
under any equity grants or other plans or programs of the Company under which
Employee has accrued benefits (other than under any Company separation or
severance plan or programs), (iii) any claims that, by law, may not be waived,
(iv) any rights or claims that may arise after the date Employee executes this
Agreement, (v) any right to indemnification under the bylaws of the Company or
the Retirement Agreement, or under any directors and officers insurance policy,
with respect to Employee’s performance of duties as an employee or officer of
the Company, (vi) any claim or right Employee may have for unemployment
insurance benefits, workers’ compensation benefits, state disability and/or paid
family leave insurance benefits pursuant to the terms of applicable state law,
and (vii) any right Employee may have to obtain contribution in the event of the
entry of judgment against Employee as a result of any act or failure to act for
which both Employee and the Company or any of its officers, directors or
employees are jointly responsible.

d)    Permitted Conduct. Nothing in this Agreement shall prohibit or restrict
Employee from initiating communications directly with, or responding to any
inquiry from, or providing testimony before, the Equal Employment Opportunity
Commission, the Department of Justice, the Securities and Exchange Commission,
or any other federal, state or local regulatory authority. To the extent
permitted by law, upon receipt of any subpoena, court order, or other legal
process compelling the disclosure of any confidential information and trade
secrets of the Company, Employee agrees to give prompt written notice to the
Company so as to permit the Company to protect its interests in confidentiality
to the fullest extent possible. Please take notice that federal law provides
criminal and civil immunity to federal and state claims for trade secret
misappropriation to individuals who disclose a trade secret to their attorney, a
court, or a government official in certain, confidential circumstances that are
set forth at 18 U.S.C. §§ 1833(b)(1) and 1833(b)(2), related to the reporting or
investigation of a suspected violation of the law, or in connection with a
lawsuit for retaliation for reporting a suspected violation of the law.

 

15



--------------------------------------------------------------------------------

2.    Controlling Law. This Agreement and all matters arising out of, or
relating to it, shall be governed by, and construed in accordance with, the laws
of the Commonwealth of Pennsylvania.

3.    Jurisdiction. Any action arising out of, or relating to, any of the
provisions of this Agreement shall be brought and prosecuted only in the United
States District Court for the Eastern District of Pennsylvania, or if such court
does not have jurisdiction or will not accept jurisdiction, in any court of
general jurisdiction in Philadelphia, Pennsylvania, and the jurisdiction of such
court in any such proceeding shall be exclusive. Employee also irrevocably and
unconditionally consents to the service of any process, pleadings, notices or
other papers.

4.    Severability. In the event that Employee claims that the release in
Paragraph 1 is unlawful, invalid or unenforceable, and the release in Paragraph
1 is held to be unlawful, invalid or unenforceable, any payments made pursuant
to Section 2(c) of the Retirement Agreement shall be returned to the Company and
no further consideration shall be due. If any covenant or agreement is held to
be unenforceable because of the duration thereof or the scope thereof, then the
court making such determination shall have the power to reduce the duration and
limit the scope thereof, and the covenant or agreement shall then be enforceable
in its reduced form.

5.    ACKNOWLEDGEMENT. Employee hereby acknowledges that:

e)    The Company advises Employee to consult with an attorney before signing
this Agreement;

f)    Employee has obtained independent legal advice from an attorney of
Employee’s own choice with respect to this Agreement or Employee has knowingly
and voluntarily chosen not to do so;

g)    Employee freely, voluntarily and knowingly entered into this Agreement
after due consideration;

h)    Employee had at least 21 days to review and consider this Agreement;

i)    If Employee knowingly and voluntarily chooses to do so, Employee may
accept the terms of this Agreement on or after the date of Employee’s
termination of employment but on or before March 10, 2017;

j)    Employee is signing this Agreement on or after the date of Employee’s
termination of employment;

k)    Employee has a right to revoke this Agreement by notifying Anita Scott at
the Company in writing within seven days of Employee’s execution of this
Agreement. Unless revoked, this Agreement will become effective on the eighth
day following its execution (the “Effective Date”);

 

16



--------------------------------------------------------------------------------

l)    In exchange for Employee’s waivers, releases and commitments set forth
herein, including Employee’s waiver and release of all claims arising under the
ADEA, the payments, benefits and other considerations that Employee is receiving
pursuant to the Retirement Agreement exceed any payment, benefit or other thing
of value to which Employee would otherwise be entitled, and are just and
sufficient consideration for the waivers, releases and commitments set forth
herein; and

m)    No promise or inducement has been offered to Employee, except as expressly
set forth herein, and Employee is not relying upon any such promise or
inducement in entering into this Agreement.

n)    EMPLOYEE REPRESENTS THAT EMPLOYEE HAS READ THE TERMS OF THIS AGREEMENT,
THAT THIS AGREEMENT IS WRITTEN IN A MANNER THAT EMPLOYEE CAN UNDERSTAND AND THAT
THE COMPANY HAS NOT MADE ANY REPRESENTATIONS CONCERNING THE TERMS OR EFFECTS OF
THIS AGREEMENT OTHER THAN THOSE CONTAINED HEREIN. EMPLOYEE FREELY AND
VOLUNTARILY AGREES TO ALL THE TERMS AND CONDITIONS HEREOF, AND SIGNS THE SAME AS
EMPLOYEE’S OWN FREE ACT.

IN WITNESS WHEREOF, and intending to be legally bound, the parties agree to the
terms of this Agreement.

 

  Radian Group Inc. Date:                                          
                            By:  

 

  Name:   Anita Scott   Title:   Chief Human Resources Officer Date:
                                                                    By:  

 

    S.A. Ibrahim

 

17